Honorable Joe Resweber               Opinion No. M- 287
County Attorney
Harris County Courthouse             Re:   Is there a conflict of
Houston, Texas  77002                      law in the a plication
                                           of Articles fl
                                                        604~ and
                                           4604~, Vernon's Civil
                                           Statutes to the medical
                                           certificates and the is-
                                           suance of marriage licenses
Dear Mr. Resweber:                         by the County Clerk.
          We are,in receipt of your recent letter in which you
ask our opinion on the above captioned question.
          Article 4604~, Vernon's Civil Statutes, enacted in
1929, provides as follows:
          "Medical Certificate
         "Before the County Clerk shall issue any
    marriage license the man shall produce a certificate
    from a reputable licensed physician to,,showthat
    he is free from all venereal diseases.
          Article 4604D, Vernon's Civil Statutes, enacted
     in 1949, provides in part as follows:
          "Premarital examination for syphilis
          "Physician's certificate as to examination
         "Section 1. No marriage license shall be
    issued unless each applicant files with the
    County Clerk a certificate from a duly qualified
    physician licensed to practice medicine and
    surgery in Texas, or in any state or in any
    territory of the United States where applicants
    may reside but who wish to marry in Texas. The
    certificate shall state that the applicant has
    been given an actual and thorough examination,


                           -1397~-
Hon. Joe Resweber, page 2 (M-28')


        including a standard serologic test for syphilis.
       The examination shall not have been more than
        fifteen (15) days prior to the date of issuance
       'of such license and the certificate shall show
        that the results of such examination, tests and
       history showed that the person examined was
        free from any infectious condition of syphilis.
       No physician shall Issue such certificate to
       any person whom he knows or has reasons to
       believe is infected with any condition of
        syphilis that would be infectious or who has
       any clin;cal evidence of infectious venereal
       disease.
          It appears from a reading of Article 4604~ and 4604D
and the.history of these statutes that they are in pari materia
and may be so considered although passed at different times or
sessions of the Legislature, 53 Tex.Jur.2d 280, Statutes, Sec.
186.

          In Calvert v. Ft. Worth National Bank, Tex. 356 S.W.2d
918 (1962) the court states, in part:
            11
                 .   .   .



             "It is also well settled that statutes in
       pari materia are to be read and construed together
       in arriving at the intention of the Legislature.
       82 C.J.S. Statutes & 366 p. 801; 50 Am.Jur.~Statutes,
       81 348 p. 343.  Moreover, as pointed out in Magnolia
       Petroleum Company v. Walker, 125 Tex. 430, 83 S.W.2d
929, it is proper to consider the history of the sub:
       ject matter in arriving at the purpose and intent of
       the law."
          It is the duty of a court whenever it can reasonably
do so to harmonize the statutes so that each can be given
effect. Our courts look with disfavor upon implied repeal of
statutes. 53 Tex.Jur.2d 150-151, Statutes, Sec. 102.
          It is our opinion, therefore, that there is no con-
flict of law in the application of these statutes and that
each can be given full force and effect in the field of public
health and in relation to the medical certificates and issuance
of marriage licenses by County Clerks,




                             -1398-
.     -




    Hon. Joe Resweber, page 3 (M-287)


                          SUMMARY
               Article 4604~ and 4604~ of Vernon's civil
          Statutes of Texas are in pari materla, and
          there is no conflict of law in relation to the
          medical certificates and issuance of marriage
          licenses by County Clerks,
                                          truly yours,

                                               fc.~zzz
                                          ORD C. MARTIN
                                          ney General of Texas
    Prepared by John H. Banks       "
    Assistant Attorney General
    APPROVRD:
    OPINION COMMITTEE
    Hawthorne Phillips, Chairman
    Kerns Taylor, Co-Chairman
    Roy W. Mouer
    Mark White
    Bill Craig
    Neil Williams
    A. J. CARUBBI, JR,
    Executive Assistant




                                 -1399-